PER CURIAM.
We affirm Rivera’s convictions for trafficking in cocaine and marijuana. However, we reverse Rivera’s sentences because the two reasons given by the trial court for departure from the sentencing guidelines were invalid.
The first reason for departure — that Rivera was a professional drug dealer— was invalid; being a drug dealer is an inherent component of the crime of drug trafficking. Young v. State, 502 So.2d 1347 (Fla. 2d DCA 1987).
The second reason for departure— the “professional manner” in which Rivera committed the crime — was also invalid. Collins v. State, 535 So.2d 661 (Fla. 3d DCA 1988). We, therefore, remand for sentencing within the guidelines.
Affirmed in part; reversed in part; remanded with directions.